DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office Action is in response to Applicant’s Request for Continued Examination filed on September 7, 2021. 
Claims 1-6 have been amended. 
Claims 1-6 are currently pending. 
Response to Arguments
Applicant’s arguments, see Pg. 6, filed September 7, 2021, with respect to the specification and Claims 1-6 have been fully considered and are persuasive.  The objections of the claims and specification have been withdrawn. Applicant has corrected the minor informalities found in the claims and in the specification. 
Applicant’s arguments, see Pg. 6, filed September 7, 2021, with respect to claims 1-6 have been fully considered and are persuasive.  The 112(a) rejection of the claims has been withdrawn. Applicant has amended the claims by removing subject matter that was not adequately described in the specification.
Applicant's arguments filed September 7, 2021 have been fully considered but they are not persuasive. Regarding the 112(b) rejection of claims 1-6, Applicant argues that “The language in the claims is clear that the decomposition target material is a material among materials possible to be present in a certain region in a subject”. However, the Examiner is not stating that the decomposition target material isn’t a material among materials possible to be .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, the claim recites the limitations “processing circuitry calculates a density of candidate decomposition target materials” which renders the claim indefinite. However, the claim fails to particularly point out what materials are considered as the candidate target materials. The claim recites that the processing circuitry obtains “information on decomposition target material to be decomposed among materials possible to be present in a 
Regarding claim 4, the claim recites the limitations “processing circuitry calculates a density of candidate decomposition target materials” which renders the claim indefinite. However, the claim fails to particularly point out what materials are considered as the candidate target materials. The claim recites that the processing circuitry obtains “information on decomposition target material to be decomposed among materials possible to be present in a certain region” but does not recite limitations directed to defining the materials possible to be present in a certain region as the candidate decomposition target materials. The Examiner has interpreted “materials possible to be present in a certain region” as “candidate decomposition target materials possible in a certain region”.  Claims 5-6 are rejected by virtue of their dependency.
Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior arts are Leng (U.S. 2013/0108013) and Tkaczyk (U.S. 2006/0109949).
Regarding claim 1, as best understood:
Leng discloses a photon counting X-ray CT apparatus comprising: 

a detector (Fig. 4, #18) including a plurality of detecting elements (Fig. 4, #18) configured to output signals based on the incident X-rays; and
 processing circuitry (Fig. 4, #26 and #25) configured to 
obtain information on decomposition target materials ([0039], [0041]-[0042] and [0051], energy bin and material identification information obtained from image) to be decomposed among candidate decomposition target materials possible to be present in a certain region in a subject from which projection data of a plurality of first energy bins set ([0041], plurality of bins) on an energy distribution of the X-rays emitted from the X-ray tube has been acquired ([0041], plurality of bins), the information on the decomposition target materials being obtained ([0039], information obtained) based on information derived from a plurality of reconstructed images obtained by reconstructing respective pieces of the projection data of the plurality of first energy bins ([0039], [0041]-[0042] and [0051], information obtained from image; Fig. 5, S102; Fig. 6, S202), 
identify, based on the information on the decomposition target materials, a set of energy bins ([0037]-[0039], optimal amount of bins and bin width found based on information) to be used for material decomposition among the plurality first energy bins set on the energy distribution of the X-rays ([0041], plurality of bins set), 
use the projection data of the identified set of energy bins to perform the material decomposition ([0037], [0041]-[0042], material differentiation), and 
generate an image for displaying a result of the material decomposition (Fig. 5, #108).
Tkaczyk teaches density of candidate decomposition target materials ([0065], material density).

Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejection above. Claims 2-3 are indicated as allowable by virtue of their dependencies. 
Regarding claim 4, as best understood:
Leng discloses a photon counting X-ray CT apparatus comprising: 
an X-ray tube (Fig. 4, #13) that generates X-rays; 
a detector (Fig. 4, #18) including a plurality of detecting elements (Fig. 4, #18) configured to output signals based on the incident X-rays; and
 processing circuitry (Fig. 4, #26 and #25) configured to 
obtain information on decomposition target materials ([0039],[0042] and [0051], material identification information obtained) to be decomposed among candidate decomposition target materials possible to be present in a certain region in a subject from which projection data of a plurality of first energy bins set ([0041], plurality of bins) on an energy distribution of the X-rays emitted from the X-ray tube has been acquired ([0041], plurality of bins), the information on the decomposition target materials being obtained  ([0039],[0042] and [0051], material identification information obtained) based on information derived from the projection data of the plurality of first energy bins ([0037]-[0039], [0041]-[0042] and [0051], energy bin and CT value obtained from images or data), 

use the projection data of the identified set of energy bins to perform the material decomposition ([0037], and [0041]-[0042], material differentiation), and 
generate an image for displaying a result of the material decomposition (Fig. 5, #108).
Tkaczyk teaches density of candidate decomposition target materials ([0065], material density).
However, Leng and Tkacyzk fail to disclose processing circuitry calculates density of candidate decomposition target materials and obtains materials having a highest calculated density to an n-th highest calculated density as the information on the decomposition target material, n being a natural number. 
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejection above. Claims 5-6 are indicated as allowable by virtue of their dependencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884